Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I—claims 1-7 in the reply filed on 10/29/2021 is acknowledged.
Claims 8-21 are withdrawn because they are non-elected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stolowitz et al. (WO 02/078947 A1) provided with this office action. 
Regarding claim 1, Stolowitz discloses a surface plasmon resonance chip (Biomolecular interaction analysis BIA, lines 12-14 [19];  “BIA relies on the surface optical 
Regarding claim 2, Stolowitz discloses the surface plasmon resonance chip of claim 1 wherein the substrate is a glass substrate (“material having high index of refraction, such as glass” [21] line 8). 
Regarding claim 3, Stolowitz discloses the surface plasmon resonance chip of claim 1 wherein the inert metal layer is a layer comprising gold (“the most common metal is gold” [21] lines 6-8). 
Regarding claim 4, Stolowitz discloses the surface plasmon resonance chip of claim 3 wherein the inert metal layer is a layer consisting essentially of gold.  (“the most common metal is gold” [21] lines 6-8);
Regarding claim 5, Stolowitz discloses the surface plasmon resonance chip of claim 1 wherein the surface layer is a carboxymethyl dextran layer (carboxymethyldextran polymers [21] line 14).
Regarding claim 6, Stolowitz discloses the surface plasmon resonance chip of claim 1 (“BIA relies on the surface optical phenomenon called surface plasmon resonance (SPR)” lines 22-23 [20]) wherein the fusion proteins are selected from the group consisting of A/G fusion proteins, A/L proteins, G/L proteins and A/G/L fusion proteins (protein A/G claim 30). 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Malmqvist et al. (US5492840).
Regarding claim 1, Malmqvist discloses a surface plasmon resonance chip (column 1 lines 28-30) wherein the sensor surface comprises: a substrate (column 2 line 7-10; line 50); an 
Regarding claim 2, Malmqvist discloses the surface plasmon resonance chip of claim 1 wherein the substrate is a glass substrate (column 2 line 50). 
Regarding claim 3, Malmqvist discloses the surface plasmon resonance chip of claim 1 wherein the inert metal layer is a layer comprising gold (column 2 line 29; column 4 line 5-8). 
Regarding claim 4, Malmqvist discloses the surface plasmon resonance chip of claim 3 wherein the inert metal layer is a layer consisting essentially of gold (column 2 line 29; column 4 line 5-8).
Regarding claim 5, Malmqvist discloses the surface plasmon resonance chip of claim 1 wherein the surface layer is a carboxymethyl dextran layer (carboxymethyl derivatives column 4 lines 60-67; column 5 lines 16-17; column 11 lines 21-23).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stolowitz as applied to claim 1 above, and further in view of Kim et al. (WO 2006110292 A2) provided with this office action.  
Regarding claim 7, modified Stolowitz discloses the surface plasmon resonance chip (“BIA relies on the surface optical phenomenon called surface plasmon resonance (SPR)” lines 22-23 [20]) of claim 6, wherein the fusion proteins are A/G fusion proteins (“immunoglobulin G and Protein A” [98] line 28; protein A/G claim 30). However, Stolowitz does not disclose the usage of A/G/L fusion proteins.
Kim discloses immobilized A/L fusion proteins, G/L fusion proteins and A/G/L fusion proteins provided for immobilization and purification of immunoglobulins or antibodies ([0013] lines 1-3, 9-10; [0014]) on a solid substrate. ([0044] lines 7-8; [0063] lines 2-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion proteins as taught by Stolowitz to include additional fusion proteins of Kim because it would allow a wide variety of immunoglobulins to be targeted and purified ([0102] lines 5-8). A person of ordinary skill in the art reasonably would have expected success in combining Stolowitz and Kim’s fusion proteins because each reference is drawn to the art of using fusion proteins to immobilize and target ligands on a solid substrate.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641